Citation Nr: 1759814	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for cervical radiculopathy.

2.  Whether new and material evidence has been submitted to reopen service connection for a sinus condition.

3.  Entitlement to service connection for cervical radiculopathy.

4.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1970 to November 1971 and from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2017).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  A June 2003 rating decision that denied service connection for cervical radiculopathy and a sinus condition was not appealed and the decision became final.

2.  New and material evidence has been received since the June 2003 rating decision to substantiate the claims of entitlement to service connection for cervical radiculopathy and a sinus condition.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied entitlements to service connection for cervical radiculopathy and a sinus condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The criteria to reopen the service connection claims for cervical radiculopathy and a sinus condition have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen Service Connection

The Veteran initially filed a claim for entitlement to service connection for a sinus condition in December 1996.  The claim was subsequently denied in a July 1997 rating decision and the Veteran did not submit a timely appeal.  The Veteran also filed an original claim for entitlement to service connection for neck injury residuals in October 1997.  The claim was subsequently denied in a February 1999 rating decision and the Veteran did not submit a timely appeal.  Over the years, the Veteran has sought to reopen the claims on several occasions with the Board again denying the claim for cervical radiculopathy in April 2001.  Most recently, he filed a claim for entitlement to service connection for cervical radiculopathy and a sinus condition.  The Veteran was notified that the claim was denied in a June 2003 rating decision and the Veteran did not submit a timely appeal.  Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claims of service connection for cervical radiculopathy and a sinus condition.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO denied these claims in a June 2003 rating decision on the grounds that there was no evidence that the Veteran had a chronic sinus condition and also that these preexisting neck and sinus conditions were permanently worsened by service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

Since the prior denial, new and material evidence was submitted, which consists of January 2012 VA examinations and medical opinions that discuss the possible aggravation of each preexisting medical conditions.  Furthermore, the Veteran provided testimony as to his symptoms in service and since service.  As consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, in light of the above and upon consideration of the January 2012 VA examinations, the claims are reopened.



ORDER

New and material evidence has been received to reopen service connection for cervical radiculopathy.

New and material evidence has been received to reopen service connection for a sinus condition.


REMAND

The Veteran contends that his cervical radiculopathy and sinus condition were aggravated during his second period of service.

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the injury or disease at issue is noted at the time of the examination, acceptance, and enrollment for service, it is characterized as pre-existing and is considered to be aggravated by active military service where there is an increase in disability during such service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is rebutted when VA shows by clear and unmistakable evidence that the pre-existing injury or disease underwent an increase in severity due to the natural progress of the disease during wartime service or peacetime service after December 31, 1946.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).  If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. Â§ 1111 . Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Here, the evidence does not indicate that the Veteran had been examined prior to his second period of active service.

Private treatment records from February 1989 show treatment and diagnoses for allergies and rhinitis.  Additional private treatment records from November 1989 indicate treatment and diagnosis for cervical radiculopathy.  There were no objective abnormalities noted on the Veteran's "over 40" service medical examination in February 1990.  A sinus series examination from June 1990 indicated that the Veteran's paranasal sinus series were well aerated and there was no evidence of sinusitis.

The Veteran did not receive an entrance examination prior to his second period of active service from November 1990 to June 1991.  Service treatment records show that the Veteran received treatment and continued diagnoses for sinusitis in June 1990.  He was also treated for sinus problems and a neck injury in April 1991.  The Veteran injured his neck when he hit his head on the railing of a truck.  X-rays showed degenerative changes of C4-C7 and no loss of motion.  The treating physician's impression was neck strain.  The Veteran endorsed symptoms of sinusitis and hay fever, in relevant part, on his April 1991 Report of Medical History.  In that report, he indicated that his sinus problems worsened while deployed to a desert environment and that he had bumped his head while in a truck convoy.  However, the separation examination did not find any objective abnormalities related to a sinus condition or cervical radiculopathy.

Although the Veteran was afforded a VA examination in 2012, the examiner did not consider the correct standard given that the Veteran did not have an entrance examination and the presumption of soundness does not apply.  Accordingly, another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from January 2012 to present.  All efforts to obtain the records should be documented in the claims file.

2.  Once the above development has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of any current cervical spine condition. The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report. The claims file must be made available for review to the examiner.

 The examiner must address the following questions:

a) whether it is at least as likely as not (50 percent of greater probability) that the cervical spine condition worsened in severity during the Veteran's service from November 1990 to June 1991?

 The examiner should specifically discuss the service treatment records reflecting the April 1991 injury and the Veteran's lay report of symptoms as discussed during the hearing.

b)  If the condition worsened during the period from November 1990 to June 1991, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease?

 In rendering the requested opinions, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history. Such reports must be specifically acknowledged and considered in formulating any opinions. Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

 All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

3. Once the above development has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of any current sinus condition. The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report. The claims file must be made available for review to the examiner.

 The examiner must address the following questions:

a) whether it is at least as likely as not (50 percent of greater probability) that the sinus condition worsened in severity during the Veteran's service from November 1990 to June 1991?

 The examiner should specifically discuss the service treatment records and the Veteran's lay report of symptoms and exposure to environmental hazards while deployed as discussed during the hearing.

b)  If the condition worsened during the period from November 1990 to June 1991, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease?

 In rendering the requested opinions, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history. Such reports must be specifically acknowledged and considered in formulating any opinions. Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

 All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

4.  Upon completion of the forgoing, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


